NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         FEB 22 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

LAMESHA ARLENA ROBERTSON,                        No. 13-15449

                Plaintiff-Appellant,             D.C. No. 3:12-cv-02996-JSW

 v.
                                                 MEMORANDUM*
CITIBANK, NA; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                           Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Lamesha Arlena Robertson appeals pro se from the district court’s judgment

dismissing her action alleging federal and state law claims arising from foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s dismissal for failure to state a claim under Federal Rule of Civil


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We

affirm.

      The district court properly dismissed Robertson’s quiet title and wrongful

foreclosure claims because the claims rely on legal bases rejected by California

courts and Robertson failed to allege facts sufficient to “state [any] claim to relief

that is plausible on its face.” Id. at 341-42 (citation omitted); see, e.g., Saterbak v.

JP Morgan Chase Bank, N.A., 199 Cal. Rptr. 3d 790, 795-96 (Ct. App. 2016)

(plaintiff bears burden of pleading that a defect in assignment renders the

assignment void, rather than voidable); Siliga v. Mortg. Elect. Registration Sys.,

Inc., 161 Cal. Rptr. 3d 500, 506 (Ct. App. 2013) (“California courts have held that

a trustor who agreed under the terms of the deed of trust that MERS, as the

lender’s nominee, has the authority to exercise all of the rights and interests of the

lender . . . is precluded from maintaining a cause of action based on the allegation

that MERS has no authority to exercise those rights.”), disapproved of in part on

other grounds by Yvanova v. New Century Mortg. Corp., 365 P.3d 845 (Cal. 2016);

Debrunner v. Deutsche Bank Nat’l Trust Co., 138 Cal. Rptr. 3d 830, 835 (Ct. App.

2012) (party need not possess promissory note to foreclose).

      The district court properly dismissed Robertson’s Fair Debt Collection

                                           2                                     13-15449
Practices Act (“FDCPA”) claims because Robertson failed to allege facts sufficient

to show defendants engaged in debt collection activity. See 15 U.S.C. § 1692a(5),

(6); Ho v. ReconTrust Co., 858 F.3d 568, 572 (9th Cir. 2017) (“[A]ctions taken to

facilitate a non-judicial foreclosure . . . are not attempts to collect a ‘debt’ as that

term is defined by the FDCPA.”). Robertson also failed to allege facts sufficient to

show defendants took or threatened to “take any nonjudicial action to effect

dispossession . . . of property” without a “present right to possession of the

property claimed as collateral through an enforceable security interest.” See 15

U.S.C. § 1692f(6)(A).

       The district court did not abuse its discretion in not granting Robertson leave

to file a second amended complaint because amendment would be futile. See

Chappel v. Lab. Corp., 232 F.3d 719, 725 (9th Cir. 2000) (“A district court acts

within its discretion to deny leave to amend when amendment would be

futile . . . .”); Chodos v. West Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002)

(district court’s discretion “particularly broad” when it has already granted a

plaintiff leave to amend).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

                                            3                                      13-15449
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Robertson’s request for oral argument, set forth in her opening brief, and

request for judicial notice (Docket Entry No. 24), are denied.

      AFFIRMED.




                                         4                                   13-15449